Title: To Benjamin Franklin from Benjamin Vaughan, [before 7 December 1779]
From: Vaughan, Benjamin
To: Franklin, Benjamin


This letter is one of the many fragmentary or undated Vaughan manuscripts which have challenged our editorial skill. Although we include it here, as belonging to the general period before Political, Miscellaneous, and Philosophical Pieces was published, it was most likely written just after Christmastime, 1776, when Vaughan arrived in Paris bearing an early version of the edition to show Franklin. That early version was never printed. By January 27, 1777, Vaughan had decided to postpone publication so that he could include more than just political writings. His decision was influenced in part by the kinds of regrets and second thoughts which are so clearly expressed in the present letter.
The history of the edition’s preparation is reviewed in the headnote to the following document.
 
My dearest sir,
Friday morn. [before December 7, 1779]
Before you open the collection of your writings, I must entreat you to hear a few words of apology.
My first idea was to collect into one body the several writings which I saw dispersed in different places, so as to form a manual to answer the purposes of the day. Consistently with this purpose, I thought I might add a few temporary notes. This idea lasted through the first 50 pages, and I was only checked in it by the sudden appearance of other of your pieces, which I had not before known. Then it was I saw that I had engaged in something likely to be more than fugitive, and began to be more sparing of my own impertinence, particularly as by this time the difference between the appearance of the same sentiments in writing and printing, had taught me some very humiliating and important lessons. The tedious, the frivolous, the hasty & unguarded expressions, which I found had escaped me; quickly rendered me diffident both of the accuracy and importance of every thing that occurred to me only in the heat of my first conceptions.— You will see the errors I allude to very plainly appearing in the first period of the work; and I suppose you will see them also in the remainder. But I must add that some of the printed pages were transposed, and that others of the notes were written upon instant suggestions and added to the proofs.
Altogether, these circumstances had so much affected my mind, that upon a review of the printed pages, I had determined to destroy the whole impression, and wrote Johnson to this effect; but as he told me that he could with the utmost care cancel the exceptionable pages, and laughed at me for low spirits, I determined to let the whole lie by me for some time to see whether it was not possible for this expedient to reconcile me. Your judgment, however, is now become sovereign, and I think it much more important to satisfy you than the public.
As to the piece signed Orator, I at first refused to insert it, because I thought it would be an injustice to your fame to publish a part of your systems only; but Dr: Priestley telling me that it contained opinions to which you were partial and which you thought important, I consented to insert what appeared to me a riddle, and conceived that the world might grow wiser by attempting to explain it. Soon after the Political Fragments, (as I have stiled them) came into my hands, and I got them printed and inserted before the letter of Orator, (already composed.) Smith’s Wealth of Nations then fell into my hands, and I beheld with as much contempt as mortification, that it always belonged to the least wise to suppose that none knew what themselves did not know. Smith has an express section explaining the System of the Œconomistes which much instructed me
